Citation Nr: 1034349	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to a compensable rating for the service-connected 
erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating decision by 
the RO.  

In July 2007, the Board remanded the case to the RO for 
additional development of the record.

The issue of separate ratings for the service-connected residuals 
of a shell fragment wound to the right thigh has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers it to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The service-connected peripheral neuropathy of each lower 
extremity is not shown to be manifested by more than mild 
incomplete paralysis of the effected nerve. 

2.  The Veteran's erectile dysfunction is shown to be associated 
with the service-connected diabetes mellitus and assigned special 
monthly compensation (SMC) based on the loss of use of a creative 
organ; other than the already service-connected nocturia and 
increased associated with diabetes mellitus, a penile deformity 
or other compensable genitourinary disability is not 
demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected peripheral neuropathy of the 
right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a 
including Diagnostic Code 8525 (2009).

2.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected peripheral neuropathy of the 
left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.124a 
including Diagnostic Code 8525 (2009).

3.  The criteria for the assignment of a compensable rating for 
the service-connected impotency are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.115b including Diagnostic 
Codes 7521, 7522 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

VCAA also requires generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings are assigned.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The May 2002, July 2005, October 2007, and April 2008 letters 
provided the Veteran with notice of VA's duties to notify and 
assist him in the development of his claims.  

In this regard, the letter informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned, disability ratings, and effective dates of awards.

Although complete notice was not provided prior to the initial 
adjudication of the claims, he was fully informed of what 
evidence was needed to substantiate his claims.  Hence, the 
Veteran is not prejudiced by the timing.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims.  The case was also readjudicated after all 
notice was given (see September 2009 Supplemental Statement of 
the Case).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court 
reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), 
which had held that any error in VCAA notice should be presumed 
prejudicial and that VA must always bear the burden of proving 
that such an error did not cause harm.  

In reversing Sanders, the Supreme Court in essence held that - 
except for cases in which VA has failed to inform the claimant of 
the information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the party 
raising the issue, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki, 129 S. 
Ct. at 1704-06.  The Veteran has not alleged that he was 
prejudiced with respect to the notice provided or the timing. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  
The examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  

The Board finds there was substantial compliance with its July 
2007 remand instructions as the examiners provided sufficient 
information with which to properly rate the service-connected 
disabilities.  For this reason, further remand is not necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 104-05 (2008) (finding substantial compliance 
where an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board).  
Accordingly, VA's duty to assist is met.    


Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule). Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The terms "mild," "moderate," and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 (2009).

Where there is a question as to which of two evaluations applies, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Analysis

Peripheral Neuropathy of the Lower Extremities

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124 (2009).

The Diagnostic Code for rating disability involving the posterior 
tibial nerve provides for a 10 percent rating when incomplete 
paralysis is mild or moderate, and a 20 percent rating when it is 
severe.  The Diagnostic Code provides for a 30 percent when there 
is complete paralysis of all muscles of sole of foot, frequent 
with painful paralysis of a causalgic nature; toes cannot be 
flexed; adduction is weakened; plantar flexion is impaired.  38 
C.F.R. § 4.124a including Diagnostic Code 8525.

The service-connected peripheral neuropathy of the lower 
extremities is not shown to be manifested by more than mild 
incomplete paralysis in this case.  

On September 2002 VA examination, the Veteran complained that the 
toes and soles of his feet became numb and hot, but the examiner 
found normal sensation in both feet.  

The VA treatment records dated from 2002 to 2005 reflected only 
mild symptoms.  A March 2004 record indicates there were some 
sensory deficits in both feet with partially intact sensation at 
4 to 8 sites, bilaterally.  A neurological consultation in that 
month indicated there was slight weakness of dorsiflexion in the 
right foot, but this was attributed to disc disease.  

A February 2005 discharge summary notes that the Veteran had 
complaints of tingling in both feet and paresthesias in the toes 
of his left foot related to his peripheral neuropathy.  He was 
noted to still have sensation.

At a November 2007 VA examination, the Veteran reported having 
lower extremity pain that waxed and waned since his injury in 
service.  He also reported having chronic right lower extremity 
weakness.  

The examiner noted that the right lower extremity motor weakness 
involved the proximal and distal muscles rated as 4/5 versus 
submaximal effort secondary to the pain.  No muscle wasting was 
appreciated.  

The left lower extremity motor evaluation was normal.  His muscle 
reflexes were 2+ in the knees, 1+ in the left ankle and absent in 
the right ankle.  The examiner attributed the pain, numbness and 
weakness found on examination to residuals to a prior right lower 
extremity injury.  The only objective findings was an absent 
right ankle jerk reflex, which was nonspecific.

In a February 2008 addendum to the November 2007 VA examination, 
the examiner clarified his earlier report by stating the 
neurological examination demonstrated no definite objective 
abnormalities indicative of neuropathy or plexopathy.  He added 
that electrophysiologic testing also demonstrated no evidence of 
peripheral neuropathy.  

In September 2009, another VA physician reviewed the record to 
include the 2007 VA examiner's reports to provide further 
clarification.  He opined that the Veteran's right lower 
extremity pain was clearly not due to diabetes mellitus, which 
was diagnosed in 1984,  since the Veteran reported that it had 
been present since 1967.

The VA examiner found that there was no objective evidence of 
peripheral neuropathy.  There was no evidence of motor strength 
worse than 4/5.  Although he was found to have some sensory 
deficits in portions of his feet, he could walk and ambulate.  
The findings such as lower extremity weakness, pain and absent 
right ankle jerk were attributed to separate disability.   There 
was also no evidence of atrophy.  

In the absence of more than sensory impairment in portions of the 
toes and soles of his feet, the service-connected peripheral 
neuropathy of each lower extremity is not shown to equate with 
more than mild incomplete paralysis.  Even if such disability was 
considered to be productive of moderate impairment, a higher 
rating would still not be assignable.   

Since there were no distinct periods of increased impairment, 
staged ratings are not warranted.

The Board considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the service-connected 
peripheral neuropathy in the lower extremities is productive of 
an unusual or exceptional disability picture as to render 
impractical its rating under the provisions of the criteria 
applied in this case.  

The service-connected disability also does not involve 
extraordinary factors such as marked interference with 
employability or frequent hospitalizations that are not addressed 
by established standards.  

Furthermore, the schedular criteria are shown to be inadequate 
for the purpose of rating the service-connected peripheral 
neuropathy.


Erectile Dysfunction

The rating schedule does not provide a Diagnostic Code for rating 
erectile dysfunction (as the term applies in the instant case, 
i.e., the inability to maintain an erection).  The service-
connected erectile dysfunction in this case is deemed to be 
associated with the underlying diabetes mellitus.  

The established percentage ratings in the rating schedule are 
meant to represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations 
resulting from service-connected conditions.  Instead, special 
monthly compensation (SMC) at the statutory rate based on the 
loss of use of a creative organ in 38 U.S.C.A. § 1114(k) is 
provided for this condition.  

A February 2003 rating decision awarded the SMC based on the loss 
of use of a creative organ in this case.  

Thus, a compensable rating may only be assigned if there is an 
associated disability picture as identified by the rating 
schedule.  The RO has rated the erectile dysfunction by analogy 
under the Diagnostic Code 7522, but the Veteran did not manifest 
the underlying pathology (i.e., penile deformity) required for a 
20 percent rating under these criteria.

Generally, service-connected genitourinary diseases result in 
disability manifested by renal or voiding dysfunctions or 
infections.  Here, the Veteran is already assigned a 10 percent 
rating for the service-connected urinary dysfunction manifested 
by nocturia and increased urinary frequency associated with 
diabetes mellitus.  

However, Diagnostic Code 7522 provides a 20 percent rating for 
loss of erectile power when it is a manifestation of a deformity 
of the penis.  A 20 percent rating is also warranted (under 
Diagnostic Code 7521) where there has been removal of the glans 
(head) of the penis.  See 38 C.F.R. § 4.115b.

In the present case, the service-connected erectile dysfunction 
is well documented, but this not shown to be related penile 
deformity or other anatomical defect of the penis.  

On the September 2002 VA genitourinary examination, it was noted 
that the Veteran had a seven year history of obtaining and 
maintaining an erection.  Without medication, he had a 50 percent 
intercourse success rate and, with medication, 100 percent 
success rate.  A physical evaluation revealed a normal 
uncircumcised phallus with a normal urethral meatus.  The 
testicles were descended, bilaterally, and were normal.  

The November 2007 VA genitourinary examination indicated the 
Veteran's erectile dysfunction medication had changed and that, 
with the new medication, he was able to obtain and maintain an 
erection about 50 percent of the time.  The physical evaluation 
revealed no change in the phallus, meatus or testicles. 

As the medical evidence consistently shows that the Veteran does 
not have penile deformity as the cause of his underlying service-
connected disability, he is not eligible to receive a compensable 
rating under Diagnostic Codes 7521 or 7522.

The Board considered whether staged ratings may be warranted; 
however, the criteria for a schedular compensable rating for 
erectile dysfunction were not met for any period of the time 
under consideration.  Hence, staged ratings are not indicated.

The Board also finds that referral of the case for extraschedular 
consideration is not indicated.  See Thun, supra; 38 C.F.R. § 
3.321(b)(1).  The service-connected erectile dysfunction is 
contemplated by the established criteria and appropriately 
compensated by the SMC award.  

Accordingly, to the extent that erectile dysfunction per se is 
not a disability for rating purposes, there can be no showing of 
an unusual or exception disability picture to warrant the 
assignment of a compensable rating on an extraschedular basis.   

The Veteran's representative asserts that the recent examination 
was inadequate for rating purposes, but the service-connected 
erectile dysfunction clearly is not shown to be attributable to a 
penile deformity or defect of the penis.  

In the absence of such underlying pathology, a compensable rating 
is not assignable in this case.  


ORDER

An increased rating in excess of 10 percent for the service-
connected peripheral neuropathy of the right lower extremity is 
denied.

An increased rating in excess of 10 percent for the service-
connected peripheral neuropathy of the left lower extremity is 
denied.

An increased, compensable rating for the service-connected 
erectile dysfunction is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


